Citation Nr: 1716105	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of a shrapnel wound to the left shoulder.

2. Entitlement to a compensable evaluation for bilateral hearing loss.

3. Entitlement to service connection for a back condition as secondary to a service-connected right knee disability.

4. Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition as secondary to a service-connected right knee disability.

5. Service connection for a left knee condition as secondary to a service-connected right knee disability.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952, including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in April 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to an evaluation in excess of 20 percent for residuals of a shrapnel wound to the left shoulder, entitlement to service connection for a back condition secondary to a service-connected right knee disability, and entitlement to service connection for a left knee condition secondary to a service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most probative evidence of record indicates that the Veteran's bilateral hearing loss has been manifested by, at worst, Level VII in the left ear and Level I in the right ear.

2. An unappealed July 2006 rating decision denied a claim for service connection for a left knee condition as secondary to a right knee disability and is final. Evidence received since the unappealed July 2006 rating decision relates to prior unestablished facts.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2. The July 2006 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a left knee condition as secondary to a right knee disability.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a) (LexisNexis 2017); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Compliant VCAA notice was sent to the Veteran in April and June 2009.  

Turning to VA's duty to assist, VA also fulfilled its duty by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim.  Pertinent VA and private physician treatment records.

The Board notes that the Veteran's service treatment records (STRs) were not associated with the claims file.  During adjudication of a prior claim, the Veteran was informed that VA had been unable to obtain his STRs and that further evidence corroborating his in-service injuries should be submitted, if available.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). While it is unfortunate that the Veteran's STRs are unavailable, this appeal must be decided on the evidence of record.

In addition, in regard to his claim for a compensable evaluation for bilateral hearing loss, the Veteran was afforded a VA examination in October 2009.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claims may be considered on the merits at this time.

New and Material Evidence to Reopen a Claim for Service Connection for a Left Knee Condition as Secondary to a Service-Connected Right Knee Disability

The Veteran's claim for service connection for a left knee condition as secondary to a service-connected right knee disability was denied in a July 2006 rating decision.  The left knee claim was denied because, relying upon a July 2006 VA examination, the Veteran was diagnosed with generalized osteoarthritis and osteoporosis in almost every joint-including his left knee-and a link to his service-connected right knee could not be made without speculation.  The Veteran was notified of the July 2006 denial via a letter that same month, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103.  In March 2009, the Veteran filed a claim for service connection for a left knee condition as secondary to a service-connected right knee disability.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the July 2006 denial, VA has received new and material evidence.   Specifically, the Veteran was afforded another VA examination in September 2009 during which the examiner diagnosed the Veteran with degenerative joint disease of the left knee and opined as to the etiology of the Veteran's left knee condition without resorting to speculation.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence tends to show the presence of a current disability, relates to a nexus between that disability and a service-connected condition, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for a left knee condition as secondary to a service-connected right knee disability is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a).

Entitlement to a Compensable Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Presently, the Veteran is in receipt of a noncompensable rating for bilateral hearing loss, effective January 10, 2007.  After reviewing the record, the Board finds that a compensable evaluation is not warranted at any time during the period under review.

The only relevant audiometric findings of record are those obtained during an October 2009 VA audiological examination.  The audiogram conducted during that examination showed puretone thresholds of 25, 40, 65, and 70 decibels in the right ear, and 35, 65, 80, and 100 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 50 decibels in the right ear and 70 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 64 percent in the left.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level VII in the left ear and Level I in the right ear, a noncompensable rating is assigned under Table VII.

The Board finds the VA examination highly probative, and notes that it was conducted in accordance with 38 C.F.R. § 4.85(a).  As such, a compensable evaluation for bilateral hearing loss is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee condition as secondary to a service-connected right knee disability is reopened.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the following claims: (1) entitlement to an evaluation in excess of 20 percent for residuals of a shrapnel wound to the left shoulder; (2) entitlement to service connection for a back condition secondary to a service-connected right knee disability; and (3) entitlement to service connection for a left knee condition secondary to a service-connected right knee disability.

Regarding all three of these claims, the Veteran was afforded a VA joints examination in September 2010.  During this examination, the examiner provided the following diagnoses: (1) degenerative joint disease of the left shoulder; (2) degenerative disc disease as well as degenerative joint disease of the lumbar spine; and (3) degenerative joint disease of the left knee.
In regard to the Veteran's left shoulder claim, the examiner conducted range of motion testing-including the undamaged, opposite joint-and stated that there was objective evidence of pain with active motion of the left shoulder.  But the examiner did not quantify in degrees any additional limitation caused by pain.  Additionally, while the examination report does mention functional effects,, the report lists problems and functional effects under a section applicable for all conditions tested during the examination and makes no notation as to which disability or combination of disabilities caused the functional effect.

Turning to the back and left knee conditions, the examiner provided opinions as to the etiology of the Veteran's current disabilities.  For the Veteran's back condition, the examiner opined that it was less likely than not caused by or a result of the Veteran's service-connected right knee condition.  The examiner explained that degenerative joint disease of a knee does not cause degenerative disc disease or degenerative joint disease of the spine.  Additionally, the examiner stated that the Veteran had only had back pain for less than 2 years and that the Veteran worked for many years as a mechanic following service.

Similarly, in regard to the Veteran's left knee condition, the examiner opined that it too was less likely than not caused by or a result of the Veteran's service-connected right knee condition.  The examiner explained that degenerative joint disease in one knee usually does not cause degenerative joint disease in the other knee unless there is a severe problem with gait, which the Veteran did not have until recently.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the September 2010 examination was not adequate to adjudicate any of the Veteran's remaining pending claims.  Firstly, in regard to the Veteran's left shoulder condition, although the Veteran displayed objective evidence of pain during range of motion testing, it is unclear from the examination report whether the Veteran's pain resulted in or was a manifestation of functional loss.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
 
Specifically, in this case, the examiner did not attempt to quantify in degrees any additional loss of motion due to pain.  Additionally, any functional effects of the Veteran's left shoulder disability were listed under a "Summary of All Problems, Diagnoses and Functional Effects."  From the current format of the examination report, it is unclear which functional effects are attributable to the Veteran's left shoulder disability.  Thus, a new VA examination is required prior to adjudication of the Veteran's claim for entitlement to an evaluation in excess of 20 percent for residuals of a shrapnel wound to the left shoulder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Turning to the Veteran's back and left knee conditions, the Board finds the examiner's etiological opinions for both conditions to be inadequate for adjudicative purposes.  Specifically, although the examiner opined as to whether the Veteran's service-connected right knee disability caused the Veteran's current back and left knee conditions, the examiner did not opine as to whether the Veteran's service-connected right knee disability aggravated the current back and left knee conditions.  As such, a new examination is required prior to adjudication of these claims.  Id.

Given the need to remand the foregoing claims for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of his left shoulder condition, as well as the nature and etiology of his back and left knee conditions.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  

Any and all relevant studies, tests, and evaluations deemed necessary by the examiner should be performed.

In regard to the Veteran's left shoulder condition, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any applicable paired joint.  The examiner should indicate whether there is evidence of pain on each type of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examination report should also include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

In regard to the Veteran's back and left knee conditions, the examiner should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right knee disability caused the Veteran's back condition.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability aggravated the Veteran's back condition beyond the natural progression of the disease.

(c) Please state whether it is at least as likely as not (50 percent probability more) that the Veteran's service-connected right knee disability caused the Veteran's left knee condition.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability aggravated the Veteran's left knee condition beyond the natural progression of the disease.

If the clinician finds that the Veteran's back and/or left knee conditions have been permanently worsened beyond normal progression (aggravated) by his service-connected right knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline levels of his back and/or left knee conditions that are attributed to the service-connected right knee disability.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A June 2009 statement by an unknown medical professional opining that degenerative joint disease of the right knee could aggravate the Veteran's low back condition; 

* April 2009 statements by the Veteran and D.M.;

* An April 2009 VA treatment record wherein the Veteran complains of and received treatment for his back, left leg, and left shoulder.

* The Veteran's January 2010 informal Notice of Disagreement;

* The statements contained within the Veteran's March 2009 informal claim form.

For all of the opinions requested above, a complete rationale must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


